                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEVERAN MURPHY, #B-81702,                         )
                                                  )
                         Plaintiff,               )
                                                  )
        -vs-                                      )       No. 18-1353-SMY-RJD
                                                  )
GARRETT GRIFFIN et. al.,                          )
                                                  )
                         Defendants.              )

                          HIPAA QUALIFIED PROTECTIVE ORDER

        This matter is before the Court on the Motion for Protective Order (Doc. 24) filed by Defendants.

During the course of this litigation, the parties may attempt to obtain protected health information from

a covered entity. Accordingly, the Court GRANTS the motion and enters this qualified protective order

regarding the disclosure of protected health information. 45 C.F.R. § 164.512(e)(1)(v).

        This is not an order compelling the production of protected health information. The parties are

still required to seek that information through the lawful process applicable to discovery in any civil case,

such as through discovery requests, subpoena, and motions to compel. This order does not relieve any

party of complying with applicable notice requirements, see 45 C.F.R. § 164.512(e)(1)(ii)(A) and (iii).

IT IS THEREFORE ORDERED:

        1)      For the purposes of this order, the terms “covered entity” and “protected health

information” are defined in 45 C.F.R. § 160.103.

        2)      This order applies to: a) any protected health information sought by a party to this lawsuit

from a covered entity pursuant to a subpoena, discovery request, or other lawful process, 45 C.F.R. §

164.512(e)(1)(ii); and, b) any protected health information for which this Court has specifically ordered

or authorized production, 45 C.F.R. § 164.512(e)(1)(i).

        3)      Anyone receiving protected health information in connection with this litigation is


                                                      1
prohibited from using or disclosing said information for any purpose other than this litigation. Authorized

disclosure for purposes of this litigation includes, but is not limited to, disclosure to the necessary persons

for investigation, consultation, discovery, depositions, trial, appeal, mediation, settlement, and insurance.

        4)       At the end of this litigation, the parties must either return all protected health information

to the covered entity or destroy the information. This litigation ends after judgment has been entered in

this case disposing of all claims and all appeals have been resolved, if any.

        5)       Protected health information will not be filed under seal, unless the Court grants a motion

to seal filed by a party. CDIL-LR 5.10.

IT IS SO ORDERED.

DATED: January 28, 2019

                                                           s/   Reona J. Daly
                                                           Hon. Reona J. Daly
                                                           United States Magistrate Judge




                                                      2
